DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see pages 23-25 of the response, filed 23 May 2022, with respect to the amendments made to the claims and the corresponding objections to the drawings and 112 rejections have been fully considered and are persuasive.  The corresponding objections and rejections have been withdrawn. 

Applicant's arguments filed with respect to the enablement rejection have been fully considered but they are not persuasive.

On pages 23-24 of the response the applicant states that the specification has many paragraphs in the specification that describe how the user can enter the regions of the finger and points to paragraphs [0004], [0009] and [0010], and states that the specification provides sufficient support of how a user is able to input or enter regions of fingerprints.  The examiner respectfully disagrees.  The examiner notes that the specification does not contain paragraph numbers, and thus is assuming the applicant is referring to the PGPUB.  In the paragraphs provided by the applicant and in their arguments, it is merely broadly stated that a fingerprint image is divided into 9 regions.  The applicant has failed to respond to the specific problem with the disclosure stated in the enablement rejections, which is nowhere in the specification is it described or explained how a user is able to cause input of these individual regions on the finger.  The specification does not provide any explanation as to how a user is able to input only a specific region of their finger.  The applicant’s invention states that there is the ability to input only a5, for example, but never provides any description as to how only a5 can be input.  While it is easily understood to one of ordinary skill in the art how to divide an image and how a user can press their finger on a touch screen, however, the specification does not allow one of ordinary skill in the art to be enabled to only enter a5, for example.  If a user presses the center of their finger on the touch panel and then the system divides that image into 9 blocks, how is it that only a5, for example, is entered as the control code?  The disclosure provided NO DISCLOSURE as to how this aspect of the invention would be accomplished.
Therefore, the 112(a) enablement rejection and corresponding 112(b) rejection are maintained.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1-3 recite being able to divide fingerprint images into regions [specifically 9, see Figures 1-3 of the applicant’s specification] to then enable specific input/functions to be operated based on individual input, combinational or sequential input of these image regions, however, nowhere in the specification is it described or explained how a user is able to cause input of these individual regions on the finger.  The specification does not provide any explanation as to how a user is able to input only a specific region of their finger. Specifically the specification states that the user can input a specific region(s) of the finger shown in Figure 1 without explanation of how the user can enter only those regions of the finger.  MPEP 2164.01(a) sets the factors the must be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  Given that the state of the art does not provide for the specific input of only blocks of a fingerprint image, and that none of the technology being used for the invention is described within the specification, one of ordinary skill in the art would not be able to ascertain without undue experimentation how to effect only input of the specific image blocks as the inventor provides no direction within the specification how to do so.  There are no working examples or any description with respect as to how to obtain input of only the specific image blocks as claimed.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 recite being able to divide fingerprint images into regions [specifically 9, see Figures 1-3 of the applicant’s specification] to then enable specific input/functions to be operated based on individual input, combinational or sequential input of these image regions, however, it is unclear how a user is able to cause input of these individual regions on the finger.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
7 June 2022